Citation Nr: 0026444	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  99-08 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a higher initial disability rating for 
residuals of a low back injury, rated as 10 percent disabling 
from July 7, 1995, and rated as 20 percent disabling from May 
26, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1983 to August 
1983 and from March 1984 to February 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1996 decision by the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).     

In view of guidance from the United States Court of Appeals 
for Veterans Claims (Court) regarding appeals which stem from 
a disagreement with the original disability rating, the Board 
has characterized the issue on appeal as being a claim for a 
higher initial rating rather than characterizing it as a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  From July 7, 1995 to May 26, 1999, the veteran's service-
connected low back disorder was manifested by mild to 
moderately limited range of motion, complaints of pain, and 
by episodes of exacerbation with more severe pain and 
limitation of motion, but there was no abnormality on 
radiologic examination.

3.  From May 26, 1999, the veteran's service-connected low 
back disorder is manifested by moderately limited range of 
motion with complaints of pain, and by episodes of pain with 
more limited range of motion, but there is no abnormality on 
radiologic examination.



CONCLUSIONS OF LAW

1.  From July 7, 1995 to May 26, 1999, the criteria for an 
initial evaluation of 20 percent, but no higher, for the 
service-connected low back injury, were met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's low back injury from May 26, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a low back injury was established by a 
September 1996 rating decision that also awarded a 10 percent 
evaluation effective July 7, 1995, the date of receipt of the 
veteran's claim.  The veteran appealed the initial rating.  
By a rating decision and supplemental statement of the case 
issued in June 1999, the evaluation for service-connected low 
back strain was increased to 20 percent, effective May 26, 
1999.  The veteran continues to maintain that his service-
connected low back disability is more severely disabling than 
the assigned initial evaluations reflect.

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The propriety of the initial 
evaluation of a veteran's service-connected disability 
presents a well-grounded claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issue on appeal has been obtained.  

Because the present appeal for a higher evaluation for the 
veteran's low back injury arises from the initial rating 
decision which established service connection for that 
disability and assigned the initial disability evaluation, it 
is not only the present level of disability which is of 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
"staged" ratings, that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

Factual Background

The veteran's service medical records reveal that he was 
treated for a back injury in November 1985.  He was treated 
with medications and bed rest for two days and then returned 
to duty with a profile prohibiting heavy lifting and 
prolonged marching or standing.  The January 1987 separation 
examination report states, in the medical history prepared by 
the examiner, that the veteran had a history of "low back 
pain since 1985," but no abnormality of the spine or 
musculoskeletal system was noted on physical examination.

A November 1995 VA discharge summary is concerned with an 
unrelated condition, but references a history of head, 
shoulder, and neck injuries.  That summary further reflects 
that the veteran was able to work without physical 
restrictions upon discharge from the hospital.

A June 1996 letter from D.R. Magnan, D.C., states that he had 
examined the veteran that March.  The veteran's lumbar range 
of motion was within normal limits but he had subjective 
complaints of non-radiating pain.  The sensory evaluation was 
normal as were the lower extremity deep tendon reflexes.  
Moderate tenderness was noted on palpation of the lumbar 
spine.  He had a mild right convex scoliosis with right 
rotational malpositions throughout his lumbar spine.  Dr. 
Magnan provided an opinion that the veteran's history and 
examination findings indicated that his subjective complaints 
were consistent with a traumatically induced back injury.  

During a May 1997 VA orthopedic examination the veteran 
complained of pain in the low lumbar areas with some 
radiation into both hips without weakness or numbness.  The 
examination revealed a normal lumbar curvature.  Flexion was 
to 74 degrees with pain at that point, extension was to 20 
degrees with some pain.  Straight leg raising was positive at 
70 degrees bilaterally.  He could heel and toe walk and squat 
without loss of weakness.  The diagnosis was chronic low back 
pain related to a crush injury on active duty.  The examiner 
noted that the veteran did not seem to have any herniated 
disc or rootlet symptoms or neurological complications.  

April 1997 VA X-rays of the lumbar spine were normal.  The 
veteran was seen and evaluated for his lumbar pain during an 
April 1997 to May 1997 VA hospitalization, and physical 
therapy was prescribed and provided.

During a May 26, 1999 VA orthopedic examination the veteran 
complained of constant pain that improves with two or three 
days of heat applications.  He was taking Naprosyn and 
methocarbamol with slight relief.  He complained of pain on 
sitting over an hour.  Climbing stairs caused his back to 
"tighten up."  

The examination revealed pain beginning on flexion to 25 
degrees and a limit of 30 degrees.  Extension was to 8 
degrees.  Pain began at 10 degrees of left lateral flexion 
and 15 degrees was the maximum.  Right lateral flexion had 
pain begin at 8 degrees and was limited to 10 degrees.  Left 
and right rotation was to 10 degrees with pain.  The examiner 
noted that X-rays taken with the examination revealed a 
normal lumbosacral spine.  The diagnosis was low back strain 
following trauma.  The examiner noted that pain limited the 
veteran's function in that he tightened up after exercise 
such as climbing three flights of stairs or walking half a 
mile, after which he would have to loosen up his back.  

Analysis

The veteran's service-connected disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Limitation of 
motion of the lumbar spine, slight, warrants a 10 percent 
evaluation.  Moderate limitation of motion is assigned a 20 
percent rating.  Severe limitation of motion of the lumbar 
spine warrants a 40 percent evaluation.  38 C.F.R. 4.71, 
Diagnostic Code 5292 (2000).

The Board must also consider whether any other applicable 
diagnostic code would afford an evaluation higher than the 
assigned initial evaluations in this case.  Accordingly, the 
Board has evaluated the evidence under the criteria for 
evaluation of lumbosacral strain, which, if severe, 
manifested by listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent evaluation.  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, 
warrants a 20 percent evaluation.  With characteristic pain 
on motion a 10 percent rating is warranted.  For lumbosacral 
strain with slight subjective symptoms only, a noncompensable 
evaluation is for assignment.  Diagnostic Code 5295 (2000).

The Board has also considered whether criteria used to 
evaluate intervertebral disc syndrome would afford an 
increased evaluation.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks, 
with intermittent relief, warrants a 40 percent evaluation.  
For moderate intervertebral disc syndrome, with recurring 
attacks, a 20 percent rating is warranted.  Mild 
manifestations warrant a 10 percent rating.  38 C.F.R. § 
4.71, Diagnostic Code 5293 (2000).

For the reasons discussed below, the Board finds that 
Diagnostic Code 5292 most accurately reflects the veteran's 
service-connected disability.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

From July 7, 1995 to May 26, 1999

The May 1997 examination report reveals that the veteran's 
flexion was limited to 74 degrees with pain starting at that 
point and that his extension was limited to 20 degrees.  He 
had positive straight leg raising.  No neurological diagnosis 
was assigned by the veteran's private physician or by the VA 
examiner.  The Board finds that the veteran's limitation of 
flexion and extension on this examination was slight.  

However, the discharge summary of the April 1997 to May 1997 
VA inpatient admission reflects that the veteran required 
physical therapy for his back pain.  The reports of his 
inpatient treatment are not associated with the claims file.  
However, the fact that evaluation and treatment were required 
is indicative of moderate, but not severe, limitation of 
function.  The veteran's retained forward flexion of nearly 
75 degrees after treatment does not support an evaluation in 
excess of 20 percent, as that symptomatology discloses only 
slight limitation.  Although the veteran's range of motion of 
the lumbar spine was only slightly limited at the time of May 
1997 VA examination, treatment during hospitalization 
suggests that the veteran had at least episodic exacerbation 
of pain so as to approximate the criteria for 20 percent 
under Diagnostic Code 5292. 

The Board has considered limitation of function due to pain.  
A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Here, the objective observations of the 
claimant's behavior satisfy the requirements for a 20 percent 
evaluation, but no higher, for a portion of the rating 
period, but there is no evidence that the veteran's pain, 
limitation of motion, or functional loss due to pain 
approximated a severe level, so as to approximate or warrant 
a 30 percent evaluation.  In particular, the Board notes that 
VA outpatient treatment records from February 1996 to 
February 1997 do not reflect any complaints or back pain or 
treatment of back pain.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a rating 
in excess of 20 percent for this time period.

Resolving doubt in the veteran's favor, the Board finds that 
an initial 20 percent evaluation is warranted under 
Diagnostic Code 5292, on the basis that the veteran had pain 
and functional limitations approximating the criteria for a 
20 percent evaluation under Diagnostic Code 5292 during at 
least a portion of the rating period.

Since there was no medical diagnosis of intervertebral disc 
syndrome, or of arthritis of the lumbar spine, and there were 
no findings of loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, the 
medical evidence demonstrates that the veteran's lumbar spine 
disability did not warrant an evaluation in excess of 20 
percent for the period of July 7, 1995 to May 26, 1999 under 
any other applicable diagnostic code.  See Diagnostic Codes 
5003, 5010, 5290-5295.  

From May 26, 1999

The May 26, 1999 VA orthopedic examination report notes that 
the veteran's lumbar spine range of motion had decreased 
compared to the July 1995 levels.  Even so, the range of 
motion, from 30 degrees flexion (with pain beginning at 25 
degrees) to 8 degrees extension, and retained ability to move 
in all other planes (left and right flexion and rotation), 
although with pain, still remains within the moderate rather 
than severe range.  In particular, the Board notes that the 
veteran is able to walk up to one-half mile before his 
ability to walk is limited by back pain.  There is no 
evidence that he uses an assistive or adaptive device for 
back pain.  Overall, the Board finds that the functional 
limitation due to back pain are more consistent with a 
moderate disability than with a severe disability.  

The Board has considered whether an evaluation in excess of 
20 percent is available under any other diagnostic code after 
May 26, 1999.  However, there is no medical diagnosis of 
intervertebral disc syndrome or arthritis.  While the 
evidence clearly establishes that the veteran has back 
spasms, that finding, even with evidence of pain on motion, 
but without loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, does 
not meet the criteria for a 40 percent evaluation under 
Diagnostic Code 5295. 

The Board has considered the examiner's comments regarding 
the limitation of function due to pain but, as noted above, 
the veteran's symptoms do not satisfy the requirements for a 
higher rating.  Johnston.  Thus, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a higher rating.  

The Board notes the veteran's argument, in his April 1999 
substantive appeal, that his chiropractor has told him that 
his back disability is permanent and that he will soon have 
arthritis.  The Board notes that the latest X-rays are 
negative for evidence of arthritis, so the provisions of 
Diagnostic Code 5003 are not applicable to warrant a higher 
evaluation are not applicable at this time.  At such time as 
the arthritis actually develops, the veteran may submit 
another claim for an increased evaluation. 

The preponderance of the evidence is against an increased 
rating in excess of 20 percent for the period commencing on 
May 26, 1999.  Regarding this period the Board has carefully 
reviewed the entire record but does not find the evidence to 
be so evenly balanced that there is any doubt as to any 
material issue.  38 U.S.C.A. § 5107.   

Furthermore, the Board does not find that the evidence 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular criteria, so as to warrant the assignment of a 
higher rating, on an extraschedular basis, for the disability 
involved in this appeal.  38 C.F.R. § 3.321(b)(1) (2000). 


ORDER

An initial 20 percent disability rating is granted for a low 
back injury, for the period from July 7, 1995, to May 26, 
1999 subject to the law and regulations applicable to the 
payment of monetary benefits.

Entitlement to an increased evaluation for a low back injury 
in excess of 20 percent from May 26, 1999, is denied. 



		
	TRESA M. SCHLECHT
	Acting Veterans Law Judge



 

